Citation Nr: 0505113	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION


The veteran served on active duty from July 1976 to February 
1977 and October 1977 to March 1983.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2001 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for a right knee disability and a left 
ankle disability.  The veteran appealed these determinations.  

The veteran was scheduled for a hearing before a decision 
review officer at the RO in January 2003.  The veteran did 
not report for the hearing.

In an October 2004 rating decision, service connection was 
granted for residuals of a left ankle fracture with traumatic 
arthritis and a zero percent rating was assigned effective 
October 31, 2000.  Thus, this issue is no longer before the 
Board.  


FINDING OF FACT

There is no evidence of a right knee disease or injury in 
service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in January 2001 and June 2002, VA notified 
the veteran of the evidence needed to substantiate the claim 
and offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
letters informed the veteran that he could submit his own 
evidence.  This notice served to inform the veteran that he 
could submit relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  

In this case, some of the VCAA notice was provided after the 
initial AOJ adjudication.  The veteran ultimately received 
the required notice through the above cited letters.  In 
Pelegrini, the Court noted that its decision was not intended 
to invalidate RO decisions issued prior to VCAA notice, and 
that a sufficient remedy for deficient notice was for the 
Board to ensure that proper notice was provided.  Pelegrini 
v. Principi, at 120, 122-4.  The Board has ensured that the 
required notice was given.

In any event, the veteran was not prejudiced by the delayed 
notice.  In response to the notices, he did not report the 
existence of, or submit, any evidence relevant to his claim 
(although he did submit evidence relevant to the right ankle 
claim).  If he had submitted new evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

All service medical records were obtained.  No private 
treatment records were identified.  The veteran submitted VA 
medical records dated in December 2000.  In the June 2002 
letter, the RO again informed the veteran of what evidence to 
submit and informed the veteran where to submit or send this 
evidence.  The veteran did not identify or submit any 
additional evidence to the RO.  He submitted medical evidence 
which was already part of the record.  There is no identified 
relevant evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  Although, as discussed below, there 
was no indication that a current right knee disability may be 
associated with service, and hence no competent evidence 
relating a current right knee disability to service, the RO 
scheduled the veteran for an examination in June 2004, but he 
failed to report.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000);.

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

In this case, there is competent evidence of a current right 
knee disability, this came in the form of a December 2000 VA 
treatment records indicating that the veteran had complaints 
of intermittent knee pain.  Crepitus was detected upon 
examination.

There is no evidence of a right knee disease or injury in 
service.  In his claim received in December 2000, the veteran 
reported no relevant treatment prior to 2000.  Nowhere else 
did the veteran report any right knee injury or disease in 
service.  Similarly, the service medical records contain no 
reports of right knee disability.  Examination reports dated 
in April 1976, September 1977, March 1980, and February 1983 
indicate that the lower extremities were normal.  

The veteran has not submitted or identified any evidence 
showing a right knee injury or disease in service.  It 
follows that there could be no competent evidence relating a 
current right knee disability to service.  Since there is no 
favorable evidence in this regard, the preponderance of the 
evidence is against the claim for service connection for a 
right knee disability, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.   



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


